Digitally signed
                                                                          by Reporter of
                                                                          Decisions
                                                                          Reason: I attest to
                          Illinois Official Reports                       the accuracy and
                                                                          integrity of this
                                                                          document
                                  Appellate Court                         Date: 2021.03.25
                                                                          11:21:12 -05'00'



                  Rocha v. FedEx Corp., 2020 IL App (1st) 190041



Appellate Court       CARLOS G. ROCHA and ARIZE 11, INC., Plaintiffs-Appellants, v.
Caption               FEDEX CORPORATION, a Delaware Corporation; FEDEX
                      GROUND PACKAGE SYSTEM, INC., a Delaware Corporation;
                      DAVID F. REBHOLZ; RODGER G. MARTICKE; CLIFFORD P.
                      JOHNSON; SCOTT RAY; NATHAN WATTS; RALPH
                      STEPHENS; CHRISTINA GONZALEZ; RJC 57, INC.; DEER,
                      STONE & MAYA, P.C.; JEFFREY DEER; MARK STONE; MARIA
                      ROJAS; and DOES 1-50, Defendants (FedEx Corporation; FedEx
                      Ground Package System, Inc.; David F. Rebholz; Rodger G. Marticke;
                      Clifford P. Johnson; Scott Ray; Nathan Watts; Ralph Stephens;
                      Christina Gonzalez; RJC 57, Inc.; Deer, Stone & Maya, P.C.; Jeffrey
                      Deer; and Mark Stone, Defendants-Appellees).



District & No.        First District, Fourth Division
                      No. 1-19-0041



Filed                 March 26, 2020



Decision Under        Appeal from the Circuit Court of Cook County, No. 15-L-506; the
Review                Hon. Sanjay T. Tailor and the Hon. Diane M. Shelley, Judges,
                      presiding.



Judgment              Affirmed.


Counsel on            Lisa D. Johnson, of Anchor Law Offices, PLLC, of Gurnee, for
Appeal                appellants.
                               David L. Weinstein and Ryan S. Burandt, of Taft Stettinius & Hollister
                               LLP, of Chicago, and John W. Campbell, of Memphis, Tennessee, for
                               appellees FedEx Corporation, FedEx Ground Package System, Inc.,
                               Clifford P. Johnson, Rodger G. Marticke, Scott Ray, Nathan Watts,
                               and David F. Rebholz.

                               Rebecca M. Rothmann, of Wilson Elser Moskowitz Edelman &
                               Dicker LLP, of Chicago, for appellees Deer, Stone & Maya, P.C.,
                               Jeffrey W. Deer, and Mark Stone.

                               No brief filed for other appellees.



     Panel                     JUSTICE BURKE delivered the judgment of the court, with opinion.
                               Presiding Justice Gordon and Justice Lampkin concurred in the
                               judgment and opinion.

                                               OPINION

¶1         Plaintiffs, Carlos G. Rocha and Arize 11, Inc., appeal from various orders and judgments
      of the circuit court, including the court’s decision to sua sponte strike their initial complaint,
      its denial of their motion for a substitution of judge, its dismissal of count VIII of their third
      amended complaint, and its grant of summary judgment in favor of a defendant on count II of
      their fourth amended complaint. All of the defendants, however, initially challenge our
      jurisdiction in this appeal. For the reasons that follow, we have jurisdiction in this appeal, and
      we affirm the judgments of the circuit court.

¶2                                         I. BACKGROUND
¶3                                        A. Rocha and FedEx
¶4        Plaintiff Rocha worked for FedEx as a delivery driver. In 2006, Rocha signed a standard
      operating agreement with FedEx, which allowed him to service two routes as an independent
      contractor. In 2007, Rocha signed a modified standard operating agreement with FedEx, which
      allowed him to be a “swing” driver, again as an independent contractor, and service routes
      when other drivers were on vacation or leave. In the spring of 2010, FedEx announced it was
      transitioning from an independent contractor model in its use of delivery drivers to an
      independent service provider (ISP) model, a transition prompted by lawsuits alleging that
      FedEx misclassified its drivers as independent contractors. Under the ISP model, FedEx would
      contract with incorporated entities that would be responsible for delivering to geographic areas
      larger than the previous areas for which independent contractors were responsible. Those
      incorporated entities would, in turn, employ the delivery drivers. In the summer of 2010, in
      connection with the transition, FedEx sent its drivers currently operating under standard
      operating agreements a transition guide. The guide described the transition and change to
      FedEx’s business model and discussed the steps contractors could take to become ISPs, which


                                                  -2-
     included creating an incorporated entity, acquiring service routes and completing a response
     to a FedEx request for information.
¶5       In late fall 2010, although Rocha’s modified standard operating agreement was ending, he
     signed an extended standard operating agreement, in which he continued working with FedEx
     while the completion of the transition to the ISP model was ongoing. Also around this time,
     Rocha signed an agreement releasing FedEx from liability and claims related to the transition
     in exchange for financial compensation, though Rocha would later claim that he never received
     the compensation. Throughout all of this, Rocha desired to become an ISP and used plaintiff,
     Arize 11, Inc. (Arize 11), as the incorporated entity. During Rocha’s efforts to become an ISP,
     he enlisted the help of two attorneys and their law firm. Rocha, using Arize 11, also attempted
     to acquire the necessary amount of service routes, and he executed a business agreement with
     John Velez to that end.
¶6       In late 2010 and into early 2011, Rocha’s relationship with FedEx deteriorated. According
     to FedEx, Rocha had various issues with deliveries, including missing 53 delivery stops in one
     day; had various communication issues with supervisors; and was accused of sexual
     harassment. Ultimately, in late February or early March 2011, FedEx disqualified Rocha from
     performing deliveries. Later in March, Arize 11 sold its assets to another incorporated entity,
     though Rocha alleged the sale was coerced by several individuals working in concert with one
     another, including his own attorneys. Rocha also claimed that the sale price was less than to
     what he agreed. The allegations and causes of actions in this lawsuit arose from FedEx’s
     transition to the ISP model, Rocha’s business dealings with FedEx during such time, the
     representation from his attorneys, and the sale of Arize 11 assets.

¶7                                     B. Federal Court Litigation
¶8       In 2011, prior to the instant litigation, Rocha joined a federal lawsuit captioned Fluegel v.
     FedEx Ground Package System, Inc., No. l:05-cv-02326 (N.D. Ill.), in which FedEx delivery
     drivers principally alleged that FedEx had misclassified them as independent contractors and
     thus deprived them of the protections afforded by the Illinois Wage Payment and Collection
     Act (Wage Act) (820 ILCS 115/1 et seq. (West 2010)). Following mediation, FedEx settled
     with the Fluegel plaintiffs, but not Rocha, who chose to be excluded from the settlement
     because he would have had to sign a release of all claims against FedEx that included any
     associated entities.
¶9       Thereafter, plaintiffs filed a lawsuit in federal court against FedEx, as well as several of the
     other defendants in the instant lawsuit, alleging violations of the Racketeer Influenced and
     Corrupt Organizations Act (18 U.S.C. § 1961 et seq. (2012)), other federal laws, and Illinois
     laws. Rocha v. FedEx Corp., 15 F. Supp. 3d 796, 804-05 (N.D. Ill. 2014). In ruling on motions
     to dismiss filed by the defendants, the federal court found plaintiffs’ complaint “ ‘an egregious
     violation’ ” of the federal pleading standards with its “sheer volume and repetitiveness” and
     the ubiquity of legal conclusions disguised as facts. Id. at 805-06 (quoting Hartz v. Friedman,
     919 F.2d 469, 471 (7th Cir. 1990)). Ultimately, the federal court determined that plaintiffs
     failed to sufficiently state federal law claims for relief and, because of this, found no
     compelling reason to retain jurisdiction on their state law claims. Id. at 808-13. The federal
     court accordingly dismissed plaintiffs’ complaint but allowed them leave to file an amended
     complaint “if they can address the fundamental deficiencies” of the complaint “in no more than
     300 clear paragraphs that are not repetitive, speculative, or conclusory.” Id. at 813.

                                                  -3-
       Alternatively, the federal court observed that they “remain free to proceed in state court instead
       of trying to establish federal jurisdiction for this dispute where none may exist.” Id. Plaintiffs
       ultimately chose the latter. But before they filed their action against FedEx in state court, Rocha
       filed a lawsuit against the attorneys who represented him in the Fluegel action for breach of
       contract, breach of fiduciary duties, fraud, and legal malpractice. Rocha v. Rudd, 826 F.3d 905
       (7th Cir. 2016). That case was dismissed by the federal district court and affirmed on appeal
       by the Seventh Circuit Court of Appeals. Id. at 909, 912.

¶ 10                                      C. The Instant Litigation
¶ 11                                          1. Initial Complaint
¶ 12       In January 2015, plaintiffs filed their complaint in the circuit court against FedEx
       Corporation; FedEx Ground Package System, Inc.; David F. Rebholz; Rodger G. Marticke;
       Clifford P. Johnson; Scott Ray; Nathan Watts; Ralph Stephens; Christina Gonzalez; RJC 57,
       Inc.; Deer, Stone & Maya, P.C.; Jeffrey Deer; Mark Stone; Maria Rojas; and “Does 1-50.”
¶ 13       FedEx Corporation (FXC) is the parent corporation to FedEx Ground Package System, Inc.
       (FXG), who sometimes does business as FedEx Ground or FedEx Home Delivery. The
       companies are in the business of providing package delivery and pick-up service throughout
       the United States (collectively, FedEx). At the time plaintiffs filed their complaint, Rebholz
       was the president and chief executive officer of FXG, Marticke was the executive vice
       president and chief operating officer of FXG, Johnson was the vice president and general
       counsel of FXG, Ray was a manager in FXG’s contractor relations department, and Watts was
       senior manager for FXG’s Chicago terminal (collectively, the FedEx defendants). RJC 57, Inc.,
       is a dissolved corporation that was owned by Stephens and Gonzalez (collectively, the RJC
       defendants). Deer, Stone & Maya, P.C., is a dissolved law firm, and Deer and Stone were
       attorneys from the firm who represented plaintiffs in various matters related to their business
       with FedEx (collectively, the DSM defendants). Rojas is an accountant who was referred to
       plaintiffs by the DSM defendants, and she provided tax services for plaintiffs.
¶ 14       Although the allegations raised by plaintiffs in their initial complaint are quite complex,
       we briefly attempt to summarize them. Plaintiffs’ causes of actions against the FedEx
       defendants involve the transition to the ISP model. Plaintiffs believed that, based on statements
       contained in the transition guide and oral assurances from employees of FedEx, if they met
       certain requirements by November 19, 2010, including acquiring three or more service routes,
       incorporating as an entity and upgrading their vehicle fleet, they would obtain the exclusive
       right to negotiate an agreement to become an ISP. Plaintiffs alleged that they made a substantial
       monetary investment in order to become an ISP, but the FedEx defendants never had the intent
       to negotiate with them fairly, failed to follow through with their obligations, and made
       numerous false and illusory promises to them in the process. Furthermore, plaintiffs alleged
       that Rocha was threatened by FedEx through Watts, including one time being beaten by two
       unknown assailants at Watts’s direction, to sell all of their assets to an approved entity.
       Plaintiffs’ claims against the DSM defendants and the RJC defendants centered around an
       alleged conspiracy by them, as well as Watts and Velez, to sell plaintiffs’ assets at a discount
       to the RJC defendants with the DSM defendants retaining undue compensation from that
       transaction as well as legal files and business documents belonging to plaintiffs.
¶ 15       In plaintiffs’ initial complaint, they raised nine causes of action. Count I was for breach of
       contract against FXG and the RJC defendants, specifically for breaching the extended

                                                    -4-
       operating agreement. Count II was for breach of contract against FXG, specifically for
       breaching the transition guide, which plaintiffs alleged contained an offer from FXG that they
       accepted. Count III was for fraudulent inducement against FXG. Count IV was for promissory
       estoppel against FXG. Count V was for a violation of the Consumer Fraud and Deceptive
       Business Practices Act (Deceptive Practices Act) (815 ILCS 505/1 et seq. (West 2014)) against
       FXG, Watts, and the RJC defendants. Count VI was for a violation of the Business Opportunity
       Sales Law of 1995 (Opportunity Sales Law) (815 ILCS 602/5-1 et seq. (West 2014)) against
       all of the FedEx defendants. Count VII was for conspiracy to defraud and aiding and abetting
       such fraud against FXG, Watts, the RJC defendants, the DSM defendants and Rojas. Count
       VIII (though it was mistakenly labeled count VII) was for unjust enrichment against FXG, the
       RJC defendants, the DSM defendants, and Rojas. Lastly, count IX (though it was mistakenly
       labeled count VIII) was for conversion against FXG, Watts, the RJC defendants, the DSM
       defendants, and Rojas. In response, all of the FedEx defendants filed motions to dismiss.
¶ 16       In July 2015, the circuit court held a hearing on the motions to dismiss and struck plaintiffs’
       complaint sua sponte. 1 The court’s written order did not explain why it did so, and there is no
       report of proceedings from the hearing. But, at subsequent hearings from which we have
       reports of proceedings, the court explained that the complaint was “incomprehensible,” “long
       on conclusions,” and “short on ultimate facts.” The court allowed plaintiffs leave to amend
       their complaint and stayed discovery until they filed “an amended complaint that [was]
       sufficient.” In light of its ruling, the court denied the motions to dismiss as moot.

¶ 17                             2. First and Second Amended Complaints
¶ 18        Two months later, plaintiffs filed a “Partially Amended Complaint.” In count I, plaintiffs
       highlighted that the cause of action—breach of contract against FXG and the RJC defendants,
       specifically for breaching the extended operating agreement—had been stricken from their
       initial complaint and the cause was restated “for the sole purpose of preserving Plaintiffs’
       objection for reconsideration or appeal.” Count II was for breach of contract against FXG,
       specifically for breaching the transition guide, which plaintiffs alleged contained an offer from
       FXG that they accepted. Count III was for fraudulent inducement against FXG. Count IV was
       for promissory estoppel against FXG. In count V, plaintiffs highlighted that the cause of
       action—a violation of the Deceptive Practices Act against FXG, Watts, and the RJC
       defendants—had been stricken from their initial complaint and the cause was restated “for the
       sole purpose of preserving Plaintiffs’ objection for reconsideration or appeal.” In count VI,
       plaintiffs highlighted that the cause of action—a violation of the Opportunity Sales Law against
       all of the FedEx defendants—had been stricken from their initial complaint and the cause was
       restated “for the sole purpose of preserving Plaintiffs’ objection for reconsideration or appeal.”
       Count VII was for conspiracy to defraud and aiding and abetting such fraud against Watts,
       FXG, the DSM defendants, and Rojas but no longer against the RJC defendants. Count VIII
       was for conversion against FXG, Watts, and the DSM defendants but no longer against the
       RJC defendants. Lastly, count IX was for a violation of the Opportunity Sales Law against
       FXG. Though plaintiffs named Watts in multiple counts, he was not named in the caption or
       identified by full name or position anywhere in the amended complaint.


          1
           Judge Sanjay T. Tailor presided over this case from its inception until March 2017.

                                                    -5-
¶ 19       In response, FXG and the DSM defendants filed motions to dismiss. Rojas also filed one
       pro se. In October 2015, the circuit court held a hearing, where plaintiffs informed the court
       that it would not amend the counts stricken from the initial complaint alleged against FXC,
       Rebholz, Marticke, Johnson, Ray, Watts, or the RJC defendants and sought a dismissal with
       prejudice against those defendants for purposes of appeal. The court accordingly granted
       plaintiffs’ request and dismissed those defendants with prejudice. The remaining defendants—
       FXG, the DSM defendants, and Rojas—and plaintiffs continued briefing on the various
       motions to dismiss.
¶ 20       In February 2016, plaintiffs filed a motion for a substitution of judge as of right, arguing
       that the request was proper because the trial judge had not yet ruled on any substantive issue
       in the case. Plaintiffs acknowledged the various orders entered thus far but argued that they
       were a mix of nonsubstantive and noncontested orders that did not reach the merits of any
       aspect of the case.
¶ 21       At a hearing, the circuit court ruled on plaintiffs’ motion for substitution of judge and the
       various defendants’ motions to dismiss. Regarding plaintiffs’ motion, the court found that,
       although it did not grant any defendant’s motion to dismiss, it did sua sponte strike their initial
       complaint as being incomprehensible, long on conclusions, and short on ultimate facts. The
       court concluded that such a ruling was substantive and as if it had considered and granted a
       motion to dismiss. The court added that, even if its ruling was not substantive, it believed that
       the purpose of plaintiffs’ motion was to “test[ ] the waters” and found denying the motion to
       be warranted on that basis, as well. The court therefore denied the request for a substitution of
       judge. Regarding the motions to dismiss, the court granted the motions filed by the DSM
       defendants and Rojas, finding the allegations against them to be “entirely conclusory” and
       lacking in “specific facts pled.” The court, however, allowed plaintiffs leave to replead those
       causes of action. Regarding FXG’s motion to dismiss, the court granted the motion on counts
       VII through IX, but denied the motion on counts II through IV.
¶ 22       In March 2016, plaintiffs filed their “Second Partially Amended Complaint” against FXG,
       the DSM defendants, and Rojas, to which the defendants again filed motions to dismiss.
       Several months later, the circuit court granted plaintiffs leave to file another amended
       complaint.

¶ 23                                    3. Third Amended Complaint
¶ 24       In February 2017, plaintiffs filed their “Third Partially Amended Complaint.” In count I,
       plaintiffs highlighted that the cause of action—breach of contract against FXG and the RJC
       defendants, specifically for breaching the extended operating agreement—had been stricken
       from their initial complaint and the cause was restated “without incorporation into amended
       counts, for the sole purpose of preserving Plaintiffs’ objection for reconsideration or appeal.”
       Count II was for breach of contract against FXG, specifically for breaching the transition guide,
       which plaintiffs alleged contained an offer from FXG that they accepted. Count III was for
       fraudulent inducement against FXG. Count IV was for promissory estoppel against FXG. In
       count V, plaintiffs highlighted that the cause of action—a violation of the Deceptive Practices
       Act against FXG, Watts, and the RJC defendants—had been stricken from their initial
       complaint and the cause was restated “without incorporation into amended counts, for the sole
       purpose of preserving Plaintiffs’ objection for reconsideration or appeal.” In count VI,
       plaintiffs highlighted that the cause of action—a violation of the Opportunity Sales Law against

                                                    -6-
       all of the FedEx defendants—had been stricken from their initial complaint and the cause was
       restated “without incorporation into amended counts, for the sole purpose of preserving
       Plaintiffs’ objection for reconsideration or appeal.” Count VII was for breach of contract
       against Rojas.
¶ 25        Count VIII, which is relevant to this appeal, was for conversion against the DSM
       defendants and Rojas. In the count, plaintiffs alleged that, in September or October 2010,
       Rocha sought legal assistance from Stone related to FedEx’s ISP transition under a prepaid
       legal services plan with LegalShield. Stone, in turn, assigned Deer to the matter. In November
       2010, Rocha allegedly retained the DSM defendants to represent Arize 11 against threats of
       wrongful termination by FXG and paid the law firm a $2500 retainer toward anticipated
       litigation not covered by the prepaid plan. Months later, the DSM defendants allegedly agreed
       to file a cause of action against FXG on behalf of Arize 11 for breach of contract based on
       FXG wrongfully taking from Arize 11 service routes and underlying propriety interests. But
       the DSM defendants eventually did not file any lawsuit on plaintiffs’ behalf. According to
       plaintiffs, unbeknownst to them, the DSM defendants had already agreed to represent Velez in
       another matter that directly conflicted with plaintiffs’ interests. Plaintiffs claimed that, around
       this time, the DSM defendants “persuaded” Rocha to replace his current accountants with
       Rojas, who allegedly was Velez’s accountant. But plaintiffs alleged that Deer and Rojas
       “merely sought to gain greater control over Plaintiffs and unfettered access to their books and
       records” in order to help Velez and “never intended” to provide services to plaintiffs.
¶ 26        Plaintiffs further alleged that Deer contacted Rocha and informed him that Rojas had
       discovered various issues with his and Arize 11’s business and, in turn, Rojas needed their tax
       returns and business documents. Rocha complied and delivered the various documents to Deer,
       who allegedly transferred some or all of those documents to Rojas “without Rocha’s consent.”
       By March 2011, when Rocha had allegedly been forced to sell the assets of Arize 11, plaintiffs
       claimed they had made multiple demands of the DSM defendants for the sale agreement,
       related documents, and unrelated documents, but the DSM defendants never complied.
       Although Rojas returned some documents to plaintiffs, she and the DSM defendants allegedly
       retained other important documents, the purpose of which plaintiffs claimed was to help with
       the DSM defendants’ representation of Velez.
¶ 27        Beyond the retention of documents, plaintiffs made various accusations regarding the sale
       of Arize 11’s assets. Plaintiffs stated that, in early March 2011, Rocha executed a letter of
       intent on Arize 11’s behalf to sell four service routes and six vehicles to a company called RJC
       80, Inc., for $220,000. Despite this, plaintiffs claimed that Rocha never received a sale
       agreement or notice about when the sale was going to be consummated. Rocha alleged that he
       only learned the sale had been completed after the fact and that the terms he had agreed to were
       never effectuated. According to plaintiffs, the DSM defendants sold Arize 11’s assets to a
       company owned by defendant Stephens for $165,000, which was far less than the price Rocha
       agreed to of $220,000. 2
¶ 28        After the sale, the DSM defendants deposited the $165,000 into a client trust fund.
       According to an accounting from them, which plaintiffs attached to their complaint, only
       $40,000 went to Rocha. The accounting showed that, after the DSM defendants paid various

           2
             The DSM defendants claimed that, while $220,000 had been agreed to initially, there was an issue
       selling one of the service routes, which resulted in the lower sale price.

                                                     -7-
       expenses of Arize 11’s, including multiple loans, the DSM defendants retained a total of
       $29,500 in purported legal fees. Plaintiffs stated that, after Rocha learned about the DSM
       defendants’ “side dealings” with Velez and “false representation that it had filed a lawsuit
       against [FXG] when it had not,” they terminated the representation of the DSM defendants and
       demanded the return of all their files and all money held in trust for them. Plaintiffs claimed
       that they continued to make demands, but the DSM defendants withheld all their files and
       money. Plaintiffs also stated that they requested invoice narratives justifying the DSM
       defendants’ fees but never received any documentation. Plaintiffs asserted that, as prepaid
       LegalShield customers, they were entitled to unlimited services and never agreed to any
       additional legal fees beyond the $2500 retainer.
¶ 29       In count IX, plaintiffs highlighted that the cause of action—a violation of the Opportunity
       Sales Law against FXG—had been dismissed without prejudice from their first partially
       amended complaint was restated “without incorporation into amended counts, for the sole
       purpose of preserving Plaintiffs’ objection for reconsideration or appeal.” Count X was for
       breach of contract against FXG, specifically for breaching an addendum to the extended
       operating agreement. Count XI was for a violation of the Wage Act against FXG.
¶ 30       Afterward, Rojas, now with the assistance of counsel, filed a motion to dismiss both counts
       against her (counts VII and VIII), and FXG filed a motion to dismiss counts X and XI.
       Additionally, the DSM defendants filed a motion to dismiss count VIII, the only count against
       them, under section 2-619(a)(5) of the Code of Civil Procedure (Code) (735 ILCS 5/2-
       619(a)(5) (West 2014)). They argued that plaintiffs’ cause of action against them was barred
       by the two-year statute of limitations contained in section 13-214.3(b) of the Code (id. § 13-
       214.3(b)) for “[a]n action for damages based on tort, contract, or otherwise (i) against an
       attorney arising out of an act or omission in the performance of professional services.” The
       DSM defendants contended that, in a May 10, 2012, termination letter sent by Rocha to them,
       which they attached to their motion, Rocha lobbied “complaints identical to each of those set
       forth” in the third partially amended complaint. Because of the termination letter, the DSM
       defendants argued that plaintiffs’ cause of action against them accrued no later than May 10,
       2012, yet plaintiffs filed their lawsuit in January 2015.
¶ 31       In the termination letter, dated March 10, 2012, Rocha remarked that “[f]or months, I have
       requested that you,” Deer, “return all business records and legal files in your possession
       relating to your work for Arize 11, Inc.” yet he had received nothing. Rocha also asserted that,
       in addition to these documents, he had “further made multiple demands that you return any
       and all funds held by you on my behalf and/or paid by me as a retainer for legal services you
       never provided.” Rocha continued that, in February 2011, he paid Deer $2500 “to handle Arize
       11, Inc.’s sale of substantially all its assets to a Ralph Stephens,” which was supposed to be
       for $220,000 yet “a purported ‘sale agreement’ ” that Deer provided him only showed that
       Stephens paid $165,000. Rocha remarked that, regardless of this issue, he believed that Deer
       was improperly withholding “no less than $58,426.72 of Arize 11, Inc.’s money from the sale
       of its assets.” Rocha asserted: “I intend to challenge any amounts withheld from my retainer
       by you as compensation for legal services purportedly provided me or Arize 11, Inc.” Rocha
       also highlighted the lawsuit against FedEx that he wanted and believed Deer had filed but
       stated he was “shocked to find no action filed *** in any Illinois state or federal court.” Based
       on the foregoing issues, Rocha asserted that he “no longer trust[ed] [Deer] to represent” him



                                                   -8-
       or Arize 11 and terminated their relationship. Rocha demanded his “files and transaction
       documents” and for Deer to “return the retainer paid.”
¶ 32       On May 16, 2017, the circuit court held a hearing on the various motions to dismiss. In a
       written order, the court dismissed counts VII and VIII against Rojas with prejudice. The court
       also dismissed count VIII against the DSM defendants with prejudice, finding the action was
       barred by the applicable two-year statute of limitations. Lastly, the court denied FXG’s motion
       to dismiss count X but reserved ruling on FXG’s motion regarding count XI and required
       supplemental briefing on that count. The following month, after supplemental briefing, the
       court dismissed count XI against FXG but granted plaintiffs leave to amend that count as well
       as “modify or ‘clean-up’ any other count or allegations” contained in the third partially
       amended complaint.

¶ 33                                     4. Fourth Amended Complaint
¶ 34        In July 2017, plaintiffs filed a “Fourth Amended Complaint,” only amending certain counts
       against FXG. In count I, plaintiffs highlighted that the cause of action—breach of contract
       against FXG and the RJC defendants, specifically for breaching the extended operating
       agreement—had been stricken from their initial complaint and the cause was restated “without
       incorporation into amended counts, for the sole purpose of preserving Plaintiffs’ objection for
       reconsideration or appeal.”
¶ 35        Count II, which is relevant for this appeal, was for breach of contract against FXG. In that
       count, plaintiffs alleged that, in the summer of 2010 after FXG announced that it was
       transitioning from the independent contractor model to the ISP model, Earl Miller of FXG held
       a meeting with FedEx drivers, including Rocha, and distributed the transition guide. The
       transition guide described the steps a contractor endeavoring to become an ISP had to take,
       including acquiring three or more service areas or routes, upgrading and acquiring vehicles to
       service those routes, and incorporating as an entity, all by November 19, 2010. Plaintiffs
       claimed that the transition guide contained an offer that, if accepted, would entitle them to an
       exclusive right to negotiate an ISP with FXG and created an enforceable contract right to that
       effect. As part of the transition to the ISP model, plaintiffs claimed that FXG “demanded” that
       they sign a release of claims agreement, and when they refused, defendant Watts told Rocha
       that Arize 11 would never become an ISP. Thereafter, plaintiffs were allegedly “subjected to
       a continuous stream of complaints.” Overall, according to plaintiffs, despite meeting the
       conditions listed in the transition guide, FXG did not negotiate an ISP agreement with them.
       In connection with FXG’s failure to negotiate with plaintiffs, they claimed that FXG breached
       its duty of good faith and fair dealing.
¶ 36        Count III, which is relevant for this appeal, was for fraudulent inducement against FXG.
       In the count, plaintiffs claimed that, despite FXG’s representations of its intent to negotiate an
       ISP agreement with them, FXG never had such an intent. Rather, according to plaintiffs, FXG’s
       promise to negotiate was “part of a broader scheme to defraud Rocha into executing a release
       of claims” and make him liable for all costs associated with the ISP transition. At the time that
       plaintiffs were acquiring routes and preparing to become an ISP, they claimed that FXG “had
       already identified Rocha as one of a list of contractors it intended to terminate and had no intent
       whatsoever to negotiate or ever award him an ISP Agreement.” Furthermore, according to
       plaintiffs, FXG had already initiated and pursued plans to assign routes belonging to Arize 11
       to another entity.

                                                    -9-
¶ 37        Count IV, which is also relevant for this appeal, was for promissory estoppel against FXG.
       In the count, plaintiffs alleged that they acted in various manners upon reliance of FXG’s
       promises and representations in connection with the alleged offer contained in the transition
       guide. These actions included signing a release of claims, entering into a business agreement
       with Velez, and expending over $100,000 to meet the requirements of an ISP.
¶ 38        In count V, plaintiffs highlighted that the cause of action—a violation of the Deceptive
       Practices Act against FXG, Watts, and the RJC defendants—had been stricken from their initial
       complaint and the cause was restated “without incorporation into amended counts, for the sole
       purpose of preserving Plaintiffs’ objection for reconsideration or appeal.” In count VI,
       plaintiffs highlighted that the cause of action—a violation of the Opportunity Sales Law against
       all of the FedEx defendants—had been stricken from their initial complaint and the cause was
       restated “without incorporation into amended counts, for the sole purpose of preserving
       Plaintiffs’ objection for reconsideration or appeal.” There were no counts VII or VIII, as the
       circuit court dismissed those counts against Rojas and the DSM defendants. In count IX,
       plaintiffs highlighted that the cause of action—a violation of the Opportunity Sales Law against
       FXG—had been dismissed without prejudice from their first partially amended complaint and
       the cause was restated “without incorporation into amended counts, for the sole purpose of
       preserving Plaintiffs’ objection for reconsideration or appeal.” Count X was for breach of
       contract against FXG, specifically for breaching the extended operating agreement. Count XI
       was for a violation of the Wage Act against FXG.
¶ 39        Thereafter, FXG filed a motion for partial summary judgment on counts II, III, IV, and part
       of count X. Concerning count II, FXG argued that the transition guide contained no offer and,
       regardless if it did contain an offer, plaintiffs failed to satisfy the condition precedents listed in
       the transition guide, such as submitting a response to a request for information and securing
       insurance coverage. As such, FXG posited that it was entitled to judgment as a matter of law
       on that count.
¶ 40        On August 9, 2018, after briefing had been completed on FXG’s motion and with a jury
       trial approximately two weeks away, the circuit court held a hearing on the motion. During the
       hearing, concerning count II, the court focused on whether the transition guide contained an
       offer. After various arguments from the parties on the issue, the court stated “I’m prepared to
       rule on Count 2.” The court continued: “As to Count 2, the Court finds as a matter of law that
       the [transition] guide does not constitute a contract” and, based on the “four corners of the
       document, ***[the transition guide was] not intended to be an offer.” The court added that it
       “intent[ed] to reduce all of this to writing, but given the time constraints that [it] had” and the
       parties’ desire to have “rulings so that they could properly prepare for trial, which is right
       around the corner,” it wanted the rulings known.
¶ 41        The parties then moved on to counts III, IV, and X. After the parties argued on count X,
       the court stated that it was “granting the motion for summary judgment” on part of count X.
       Given its rulings on counts II and X, the court observed that “what [it has] to rule on at this
       point is the promissory estoppel and the fraudulent inducement” claims (counts IV and III,
       respectively). On count III, the court stated that it was “going to have to deny the motion.” And
       on count IV, the court noted that, due to its ruling that the transition guide did not constitute a
       contract or offer, plaintiffs were proceeding based on oral representations from employees of
       FedEx. And the court allowed plaintiffs to proceed to trial based on the oral representations
       from FedEx. The court added that plaintiffs could introduce the transition guide as evidence

                                                    - 10 -
       “[i]n the proper context and with the proper foundation” in support of its allegations in count
       IV. After concluding its hearing on FXG’s motion for partial summary judgment, the court
       reiterated that, while it had “made certain pronouncements,” it “would like to reduce this to
       writing so everyone will have a complete analysis of how [it] reached [its] rulings.” To this
       end, the court requested a transcript from the hearing and remarked that it would “reduce [the
       oral pronouncements] to writing on or prior to the trial.” The court concluded by stating “[a]t
       a minimum, you do know what [its] rulings are and that will assist you in preparing for trial.”
       The court ultimately did not enter a written order, and the court’s law record book does not
       contain any notation about a judgment being entered on August 9, 2018.
¶ 42       Approximately two weeks later, the jury trial commenced on counts III, IV, part of X and
       XI. On August 31, 2018, the jury returned a verdict in favor of FXG on all four counts. Later
       that day, the circuit court entered judgment for FXG.

¶ 43                                               5. Posttrial
¶ 44        In late September 2018, FXG moved for costs in connection with the trial. On October 5,
       2018, plaintiffs filed a motion to vacate the judgment entered on August 31, 2018, and to
       extend the time to file their posttrial motion for relief. In the motion in relevant part, plaintiffs
       acknowledged FXG’s motion for costs and stated that, “[o]n August 9, 2018, this Court granted
       [FXG’s] motion for summary judgment as to Count 2” but that “[a]n order or judgment,
       however, has yet to be entered and filed by the Court.” Additionally, plaintiffs argued that the
       August 31, 2018, judgment did not properly dispose of counts I, V, or VI in their initial
       complaint or count II of their fourth amended complaint. Given all of this, plaintiffs contended
       that there had yet been a final judgment disposing of all counts and, thus, their motion was
       proper. They requested an extension to file their posttrial motion “for a period of 30 days after
       a final order or judgment is entered disposing of all Counts, including but not limited to Count
       2.”
¶ 45        Ten days later, FXG filed a motion seeking the entry of an order nunc pro tunc to reflect
       the circuit court’s grant of summary judgment on count II. FXG conceded that “[a]n order
       reflecting the Court’s oral ruling granting [it] summary judgment on Count 2 was not entered
       because the Court then-planned to later issue a written opinion.” FXG, however, argued that
       the transcript of the hearing “clearly” showed the court granting its motion for summary
       judgment on count II. FXG posited that, because more than 30 days had passed since the court’s
       “final judgment” was entered on August 31, 2018, it did not have jurisdiction “over this
       matter.” But FXG argued that the court may enter a nunc pro tunc order at any time to correct
       a clerical error or matter of form even without jurisdiction.
¶ 46        Plaintiffs responded to FXG’s motion, arguing that the circuit court’s oral pronouncement
       on count II made “unequivocally clear” that it did not and never intended to enter judgment
       against them. Plaintiffs added that the court’s oral pronouncement on count II “merely granted
       [FXG’s] request for certain rulings of law with respect to the ISP Transition Guide and did so
       for the express and primary purpose of providing the parties guidance on the matter going into
       trial.” Plaintiffs further highlighted that the court never stated that FXG’s motion for summary
       judgment on count II was “granted.” Plaintiffs posited that, in light of the transcript, there was
       no clerical error that needed to be corrected and therefore a nunc pro tunc order was
       inappropriate. Plaintiffs also responded to FXG’s motion for costs.


                                                    - 11 -
¶ 47        Later, FXG filed a motion opposing plaintiffs’ motion to vacate and extend the time to file
       their posttrial motion. FXG argued that, because plaintiffs’ motion was filed more than 30 days
       after the circuit court entered the final judgment in the case on August 31, 2018, the court
       lacked jurisdiction to extend the time for them to file their posttrial motion. FXG acknowledged
       its own motion for costs was outside the 30-day window but posited that its motion was not
       directed against the judgment because it was the prevailing party at trial and its motion did not
       challenge the jury’s verdicts. FXG therefore asserted that its motion for costs did not extend
       the time for plaintiffs to file their posttrial motion. FXG also argued that count II of plaintiffs’
       fourth amended complaint was “clearly” disposed of when the court orally granted FXG’s
       motion for summary judgment on that count. Lastly, FXG contended that, because plaintiffs
       chose not to replead counts I, V, or VI in their initial complaint, the court’s judgment of August
       31, 2018, disposed of “all then-remaining counts.”
¶ 48        Ultimately, on December 5, 2018, the circuit court held a hearing to address the various
       open motions. In arguing that the court lost jurisdiction over the case, FXG highlighted that,
       during the jury instructions conference on August 29, 2018, plaintiffs’ attorney had “professed
       confusion” if “the Court had, in fact, entered summary judgment on Count 2.” FXG asserted
       that the court responded and “stated succinctly, no, there was no confusion.” FXG added this
       fact was further confirmed by the court informing plaintiffs’ attorney that “instructions on
       Count 2 were not appropriate because that count was not submitted to the jury.” Plaintiffs’
       attorney did not dispute FXG’s assertions. FXG further highlighted plaintiffs’ concession in
       their motion to vacate that the court “ ‘granted’ ” FXG’s motion for summary judgment as to
       count II on August 9, 2018, and argued this was a “judicial admission.” FXG concluded that
       an order nunc pro tunc to reflect the actual date the court granted summary judgment on count
       II was proper. In response, plaintiffs posited that a ruling in FXG’s favor would “deprive
       Plaintiffs of due process, and of notice, and of the right to appeal retroactively.” Plaintiffs also
       noted the circuit court’s statement of intent to enter a written order “at a later time,” meaning
       the oral rulings “did not finalize [the court’s] intent of granting summary judgment.” Plaintiffs
       concluded that “there is a judicial action that is missing here, and that is the entry of judgment.”
¶ 49        Following the parties’ argument, the circuit court remarked that “there are often rulings
       made by a Judge that cannot be reduced to writing because of just the volume of work.” And
       “once the Court makes an oral pronouncement in open court, the only concern is whether or
       not it was clear enough for the parties to understand, and whether or not the parties were
       prejudiced in any way, and *** whether or not the parties understood the scope of the ruling.”
       The court found that, based on its review of the transcript from that hearing, “there’s no
       question” that its “ruling was extremely clear” and “you obviously understood the scope.”
       Moreover, the court noted that, by the time the jury instructions conference had been
       completed, plaintiffs also knew of the court’s ruling. The court accordingly entered an order
       nunc pro tunc on FXG’s motion for summary judgment on count II as of August 9, 2018. The
       court also found that, because counts I, V, and VI of plaintiffs’ initial complaint had been
       stricken by the original trial judge and not replead substantively, but only for purposes of
       preserving appeal rights, “there [was] nothing that need[ed] to be ruled upon” for those three
       counts. Based on the foregoing, the circuit court denied plaintiffs’ motion to vacate and extend
       the time to file its posttrial motion. Lastly, the court granted FXG’s motion for costs.
¶ 50        On January 4, 2019, plaintiffs filed their notice of appeal, appealing in pertinent part the
       circuit court’s sua sponte striking of their initial complaint, the court’s denial of their motion


                                                    - 12 -
       for a substitution of judge, the court’s grant of the DSM defendants’ motion to dismiss count
       VIII of their third partially amended complaint, and the court’s grant of FXG’s motion for
       partial summary judgment on counts II, III, and IV of their fourth amended complaint.

¶ 51                                            II. ANALYSIS
¶ 52       On appeal, plaintiffs contend that the circuit court erred in several manners. First, they
       argue that the court erred in sua sponte striking their initial complaint. Second, they argue that
       the court erred in denying their motion for a substitution of judge. Third, plaintiffs argue that
       the court erred in dismissing their cause of action against the DSM defendants based on a
       statute of limitations violation. Finally, they argue that the court erred in granting FXG’s partial
       motion for summary judgment on counts II, III, and IV.

¶ 53                                      A. Appellate Jurisdiction
¶ 54       All of the defendants posit that we cannot reach the merits of these contentions because we
       lack jurisdiction in the matter where plaintiffs failed to file a timely posttrial motion and notice
       of appeal. During the briefing of this appeal, several of the defendants filed motions to dismiss
       the appeal based on these same reasons. A different panel of this court denied those motions
       and allowed the case to be fully briefed. The denial of a motion to dismiss an appeal is not final
       and “[t]he panel that hears the appeal has an independent duty to determine whether it has
       jurisdiction and to dismiss the appeal if it does not.” In re Estate of Gagliardo, 391 Ill. App.
       3d 343, 348-49 (2009). Therefore, despite the prior orders denying multiple motions to dismiss,
       we must still consider our jurisdiction in this matter.
¶ 55       A timely filed notice of appeal is mandatory and jurisdictional. Won v. Grant Park 2,
       L.L.C., 2013 IL App (1st) 122523, ¶ 20. If a notice of appeal is untimely filed, we have no
       choice but to dismiss the appeal. Id. Plaintiffs have appealed pursuant to Illinois Supreme Court
       Rule 303 (eff. July 1, 2017). According to Rule 303(a)(1), a party must file its notice of appeal
       “within 30 days after the entry of the final judgment appealed from, or, if a timely posttrial
       motion directed against the judgment is filed, whether in a jury or a nonjury case, within 30
       days after the entry of the order disposing of the last pending postjudgment motion directed
       against that judgment or order.” Ill. S. Ct. R. 303(a)(1) (eff. July 1, 2017). In jury cases, a
       posttrial motion must be filed within 30 days after the entry of judgment or within any other
       timeframe as allowed by the circuit court, so long as the court allows such an extension within
       the initial 30-day window or any extension period. 735 ILCS 5/2-1202(c) (West 2014). And in
       nonjury cases, a postjudgment motion must be filed within 30 days after the entry of judgment
       or within any other timeframe as allowed by the circuit court, so long as the court allows such
       an extension within the initial 30-day window or any extension period. Id. § 2-1203(a). Stated
       otherwise, “after the 30-day period has expired, or the extended period of time has expired,
       without the entry of a new order setting a new deadline, the [circuit] court loses jurisdiction
       over the case.” Trentman v. Kappel, 333 Ill. App. 3d 440, 442 (2002).
¶ 56       Defendants in this case argue that, because plaintiffs never received an extension of time
       to file a posttrial motion, their motion filed on October 5, 2018, was untimely and thus their
       notice of appeal filed on January 4, 2019, was also untimely because the final judgment in the
       case occurred on August 31, 2018, when the circuit court entered judgment on the jury’s
       verdicts. Defendants therefore argue that we have no jurisdiction to hear this appeal. Although
       defendants acknowledge the court’s December 5, 2018, entry of an order nunc pro tunc on

                                                    - 13 -
       FXG’s motion for summary judgment on count II, they posit that, because it was an order
       nunc pro tunc, the order was deemed effective August 9, 2018, when the court made its oral
       ruling with respect to the motion. Thus, defendants posit that the December 5, 2018, date has
       no bearing on the timeliness of plaintiffs’ appeal.
¶ 57       Meanwhile, plaintiffs assert that, under Illinois Supreme Court 272 (eff. Jan. 1, 2018), the
       oral ruling by the circuit court on FXG’s motion for summary judgment was not entered of
       record for purposes of calculating the time to appeal. In relevant part, Rule 272 provides:
                   “If at the time of announcing final judgment the judge requires the submission of a
               form of written judgment to be signed by the judge or if a circuit court rule requires the
               prevailing party to submit a draft order, the clerk shall make a notation to that effect
               and the judgment becomes final only when the signed judgment is filed. If no such
               signed written judgment is to be filed, the judge or clerk shall forthwith make a notation
               of judgment and enter the judgment of record promptly, and the judgment is entered at
               the time it is entered of record.” Id.
       Rule 272 was intended “to eliminate confusion as to the finality of judgments [citation] and
       resolve questions of timeliness of appeals where there is an oral announcement of judgment
       from the bench.” Northern Illinois Gas Co. v. Martam Construction Co., 240 Ill. App. 3d 988,
       991 (1993). In light of the language of Rule 272, “an oral pronouncement of judgment was not
       considered entered when rendered, but rather was considered entered when the oral judgment
       was entered of record.” Williams v. BNSF Ry. Co., 2015 IL 117444, ¶ 41. The term “entered
       of record” has been construed to mean when a judgment “ ‘is recorded in the law record
       book.’ ” Id. ¶ 42 (quoting Scott v. Dreis & Krump Manufacturing Co., 26 Ill. App. 3d 971, 984
       (1975)).
¶ 58       For example, in Williams, 2015 IL 117444, ¶ 12, following argument on the defendant’s
       posttrial motion, the circuit court orally stated that the motion was denied with the exception
       of one issue on which it reserved ruling. The court then stated: “ ‘I will issue an order on that
       probably within the next ten days or so and my clerk will let you know when that’s ready for
       pickup.’ ” Id. Ultimately, the court did not enter a written order, and the oral pronouncement
       was not entered in the law record book. Id. ¶¶ 12, 45. Two months later, the court heard
       additional argument on the issue it reserved ruling on, denied the motion, and directed the
       parties to prepare an order. Id. ¶ 15. The court’s written order explicitly referred to denying the
       motion as it related to the remaining issue. Id. ¶ 16. The defendant filed a notice of appeal
       within 30 days of the court’s written order, but 72 days after the court’s oral ruling on the
       posttrial motion regarding the majority of the posttrial issues. Id. ¶ 18. On appeal, the appellate
       court dismissed the appeal for a lack of jurisdiction, finding that the defendant failed to file its
       notice of appeal within 30 days of the circuit court’s oral ruling. Id. ¶ 21.
¶ 59       The defendant appealed further to our supreme court, who initially observed that the
       appellate court had “perplexing[ly]” concluded that the circuit court’s oral ruling constituted
       “entry of record” given that a judgment is entered of record only when it has actually been
       entered into the law record book. Id. ¶¶ 37-38, 42-45. Given the settled law on this matter, our
       supreme court found that the circuit court’s “oral ruling *** did not enter that judgment of
       record” as that oral ruling “was not entered of record in the law record book.” Id. ¶ 45.
       Ultimately, the supreme court determined that the time for the defendant to file its notice of
       appeal commenced when the circuit court entered the written order on the remaining posttrial
       issue because, although the written order only referred to the remaining posttrial issue, the law

                                                    - 14 -
       record book showed an entry related to denying the defendant’s entire posttrial motion. Id.
       ¶¶ 51-52. Thus, according to our supreme court, the defendant timely filed its notice of appeal
       and the appellate court incorrectly dismissed the appeal for a lack of jurisdiction. Id. ¶ 52.
¶ 60        Similar to Williams, in this case, although the circuit court may have made an oral ruling
       on FXG’s motion for summary judgment on August 9, 2018, a review of the law record book
       does not show that the ruling was entered of record that date nor does it show an entry of record
       on FXG’s motion for summary judgment on any dates later that week. The first entry in the
       law record book after August 9, 2018, was on August 14, 2018, when FXG filed motions
       in limine prior to trial. Thus, under Williams, absent an entry of record of the court’s judgment
       on FXG’s motion for summary judgment, there was no judgment entered on the motion
       concerning count II. The confusion lies in the fact that, while the court clearly made its
       intention known that it was granting summary judgment on count II, it was not clear that its
       pronouncement was to be taken as the judgment. “Before a pronouncement should be taken as
       the judgment, it must be clear that it was intended as such and not merely an announcement of
       the opinion of the court or an indication of what the judgment is going to be.” (Internal
       quotation marks omitted.) Stoermer v. Edgar, 104 Ill. 2d 287, 293-94 (1984). Here, the court
       expressly informed the parties that, despite its oral pronouncement, it would issue a formal
       written judgment encapsulating its oral pronouncements. “In the time between the
       announcement of judgment and the entry of the formal order contemplated, the judgment
       cannot be ‘attacked by motion, appealed from, or enforced.’ ” Ferguson v. Riverside Medical
       Center, 111 Ill. 2d 436, 441 (1985) (quoting Archer Daniels Midland Co. v. Barth, 103 Ill. 2d
       536, 538-39 (1984)).
¶ 61        Illustrative is Stoermer, 104 Ill. 2d at 289, where a plaintiff sued the secretary of state to
       have his full driving privileges restored. In a hearing in the circuit court, the court “announced
       [its] decision *** to restore [the plaintiff’s] full driving privileges” and directed the plaintiff’s
       attorney to prepare a written order. Id. In an order entered following the hearing, the court
       stated that the secretary of state “ ‘is hereby ordered to issue to the plaintiff full driving
       privileges upon meeting usual requirements ***. FORMAL ORDER TO FOLLOW.’ ” Id. at
       289-90. Afterward, the secretary of state filed a notice of appeal and the following day, the
       court entered the “formal typewritten order” contemplated following the hearing. Id. at 290.
       On appeal, the appellate court dismissed the secretary of state’s appeal finding its notice of
       appeal premature. Id. at 291. Our supreme court agreed and relied on Rule 272, finding that,
       because the secretary of state filed its notice of appeal before the “final, formal typewritten
       order or judgment was entered,” the notice was premature and the appellate court lacked
       jurisdiction over the appeal. Id. at 291-94.
¶ 62        In this case, the circuit court explicitly made its intention known that it was going to
       “reduce” the oral pronouncements “to writing.” Just as in Stoermer, where the court
       contemplated a formal written order to follow the announcement of judgment, the
       announcement could not be attacked by motion or appealed from. See also Ferguson, 111 Ill.
       2d at 441 (stating that, between the announcement of a judgment and the entry of the formal
       contemplated order, that judgment cannot be attacked by motion or appealed from). And under
       Rule 272, because the court never entered an oral pronouncement of August 9, 2018, of record,
       the oral pronouncement granting summary judgment on count II did not constitute the
       judgment on that count. Rather, the entry of the formal written order on December 5, 2018,
       was when the judgment on count II was entered for purposes of appeal. Although on this date


                                                    - 15 -
       the court entered judgment on count II nunc pro tunc as of August 9, 2018, such an order
       cannot be used where no judgment was actually entered of record. See Grissom v. Buckley-
       Loda Community Unit School District No. 8, 11 Ill. App. 3d 55, 58-59 (1973) (finding a
       nunc pro tunc order inappropriate because the circuit court cannot “under the guise of
       correcting its record, put upon it an order or judgment which never in fact had been made or
       entered”). Moreover, “[a]lthough a nunc pro tunc order relates back to the time of the order it
       corrects, it does not relate back to the extent that it would be impossible to file a notice of
       appeal within the time required by supreme court rules.” Ally Financial Inc. v. Pira, 2017 IL
       App (2d) 170213, ¶ 30.
¶ 63       Given that plaintiffs filed their notice of appeal on January 4, 2019, within 30 days of
       December 5, 2018, the date the final judgment was entered in this case, plaintiffs’ appeal was
       timely under Rule 303(a)(1) and conferred jurisdiction onto this court. We now turn to
       plaintiffs’ contentions on appeal.

¶ 64                       B. Sua Sponte Striking of Plaintiffs’ Initial Complaint
¶ 65       Plaintiffs first contend that the circuit court erred in sua sponte striking their initial
       complaint in its entirety where their pleading was sufficient in form and substance, and stated
       cognizable causes of action for breach of contract (count I), a violation of the Deceptive
       Practices Act (count V) and a violation of the Opportunity Sales Law (count VI). FXG,
       however, argues that the court’s striking of plaintiffs’ initial complaint with leave to amend is
       not reviewable because it was not a procedural step in the progression leading to the entry of
       the final judgment where plaintiffs chose to amend their complaint. Despite plaintiffs
       amending their initial complaint multiple times, they referred to the stricken counts in all
       subsequent complaints by including a paragraph regarding those causes of action. See Gaylor
       v. Campion, Curran, Rausch, Gummerson & Dunlop, P.C., 2012 IL App (2d) 110718, ¶ 36
       (finding that a plaintiff can preserve for review dismissed counts by filing “an amended
       pleading that *** refers to the dismissed counts” and a paragraph or footnote is sufficient). The
       stricken causes of action are thus reviewable on appeal.
¶ 66        Under section 2-603(a) of the Code (735 ILCS 5/2-603(a) (West 2014)), “[a]ll pleadings
       shall contain a plain and concise statement of the pleader’s cause of action.” The purpose of
       this requirement “is to give notice to the court and to the parties of the claims being presented.”
       Smith v. Heissinger, 319 Ill. App. 3d 150, 154 (2001). Moreover, a complaint should contain
       well-pled facts and not simply mere conclusions of either fact or law. Barham v. Knickrehm,
       277 Ill. App. 3d 1034, 1037 (1996). Under section 2-612(a) of the Code (735 ILCS 5/2-612(a)
       (West 2014)), “[i]f any pleading is insufficient in substance or form the court may order a fuller
       or more particular statement” or “[i]f the pleadings do not sufficiently define the issues the
       court may order other pleadings prepared.” Based on this section of the Code, “[t]here is little
       question that a trial court has the authority, on its own motion, to strike a complaint that is
       insufficient in substance or fails to sufficiently define the issues and order that other pleadings
       be prepared.” Mitchell v. Norman James Construction Co., 291 Ill. App. 3d 927, 937-38
       (1997). We review the court’s sua sponte striking of a pleading de novo. Wells v. Endicott,
       2013 IL App (5th) 110570, ¶ 65.
¶ 67        In this case, the circuit court essentially found plaintiffs’ initial complaint lacking in
       sufficient form to be fully comprehensible by not only it but also the various defendants.
       Although plaintiffs focus on only counts I, V, and VI of their initial complaint, we agree with

                                                   - 16 -
       the court’s decision to sua sponte strike the entire complaint. Plaintiffs’ complaint was
       incredibly lengthy and consisted of 254 paragraphs containing nine counts directed against
       several defendants. The complaint lacked a coherent organization, especially when plaintiffs
       provided their statement of facts, which oftentimes failed to contain relevant dates and
       therefore presented challenges in following along chronologically. In addition, many of the
       paragraphs in the complaint were overly lengthy, repetitious, and frequently intermingled facts
       and legal argument.
¶ 68       For example, plaintiffs very first paragraph under their “Statement of Facts” stated that:
               “Plaintiffs’ claims against the defendants arise from a fraudulent scheme devised and
               orchestrated by FedEx, in connection with the restructuring of its Ground and [home
               delivery] divisions, to defraud Rocha and other FedEx contractors of contractual rights,
               vehicles, choses in action, and other business property by means of (1) false and
               illusory promises of money and an ‘Independent Service Provider’ (‘ISP’) contract with
               FedEx Ground said to be worth over $1 million and (2) the threat of financial ruin and
               other economic harm to those choosing not to cooperate and otherwise submit to its
               plan for restructuring.”
       These are obviously not facts but rather legal conclusions. Having reviewed plaintiffs’ initial
       complaint multiple times, we, like the circuit court, had a difficult time in understanding the
       exact nature and scope of the allegation therein. Simply put, plaintiffs’ complaint was verbose
       and at times incomprehensible. See Zagar v. Gomberg, 66 Ill. App. 3d 611, 612-13 (1978)
       (finding the circuit court properly dismissed a plaintiff’s second amended complaint where it
       was “somewhat incomprehensible” and “consist[ed] of conclusions of both law and fact rather
       than material allegations of fact supporting her cause of action”).
¶ 69       Notably, the circuit court was not even the first legal body to have difficulty understanding
       plaintiffs’ allegations. As mentioned, plaintiffs originally brought a lawsuit against many of
       the defendants in the instant litigation in federal court. See Rocha, 15 F. Supp. 3d 796. On
       motions to dismiss filed by several of the defendants, the federal court initially remarked that
       plaintiffs’ complaint was “ ‘an egregious violation of [Federal Rule of Civil Procedure] 8(a).’ ”
       Id. at 805-806 (quoting Hartz, 919 F.2d at 471). In part, Rule 8(a)(2) demands that a pleading
       contain “a short and plain statement of the claim showing that the pleader is entitled to relief.”
       Fed. R. Civ. P. 8(a)(2). In finding that plaintiffs’ complaint violated the rule, the federal court
       observed:
               “The sheer volume and repetitiveness of Plaintiffs’ complaint raises Rule 8 concerns,
               as does the fact that many of Plaintiffs’ ‘facts’ are actually legal conclusions. This Court
               has better things to do than ‘to fish a gold coin from a bucket of mud,’ and the Court
               would be justified dismissing this complaint based solely upon its violation of Rule
               8(a).” Rocha, 15 F. Supp. 3d at 806 (quoting United States ex rel. Garst v. Lockheed-
               Martin Corp., 328 F.3d 374, 378 (7th Cir. 2003)).
¶ 70       Although the federal court ultimately did not dismiss plaintiffs’ complaint based on Rule
       8(a) and did so based on their failure to state claims upon which relief may be granted and on
       other grounds (see id. at 806-13), the court’s comments are illustrative of the issues the circuit
       court faced when reviewing plaintiffs’ initial complaint in this case. Moreover, although
       plaintiffs argue at length that their initial complaint sufficiently stated causes of action for
       breach of contract, a violation of the Deceptive Practices Act, and a violation of the
       Opportunity Sales Law, this argument misunderstands the court’s primary reason for

                                                    - 17 -
       sua sponte striking the complaint. The court found the complaint disorganized and incoherent
       in several places, meaning it could not sufficiently understand what plaintiffs were alleging to
       even determine whether their complaint sufficiently stated causes of action for breach of
       contract, a violation of the Deceptive Practices Act, or a violation of the Opportunity Sales
       Law. Given the various problems of plaintiffs’ initial complaint, the circuit court was justified
       in sua sponte striking it. Notably, the court granted plaintiffs’ leave to file an amended
       complaint and, in doing so, its objective was to have the issues of the case properly defined for
       both it and the defendants. See Rubino v. Circuit City Stores, Inc., 324 Ill. App. 3d 931, 940-
       41 (2001) (finding a plaintiff’s complaint violated section 2-603 of the Code because it was
       “impossible for the defendants to understand plaintiff’s allegations and adequately respond”).
       The circuit court did not err by sua sponte striking plaintiffs’ initial complaint.

¶ 71                                  C. Motion for Substitution of Judge
¶ 72        Plaintiffs next contend that the circuit court erred in denying their motion for a substitution
       of judge where they were entitled to a substitution as a right because they moved for the
       substitution before a substantial ruling had been made in the case.
¶ 73        Under section 2-1001(a)(2)(ii) of the Code (735 ILCS 5/2-1001(a)(2)(ii) (West 2014)), a
       litigant is entitled to one substitution of judge as of right when he or she “timely exercises” the
       right and the motion is made before the circuit court has “ruled on any substantial issue in the
       case.” When a motion for a substitution of judge as of right is properly made, the “right is
       absolute, and the circuit court has no discretion to deny the motion.” Bowman v. Ottney, 2015
       IL 119000, ¶ 17. The statute requires the motion be made timely to prevent parties from
       shopping judges “by seeking a substitution after they have formed an opinion that the judge
       may be unfavorably disposed toward the merits of their case.” Petalino v. Williams, 2016 IL
       App (1st) 151861, ¶ 18. The court will have ruled on a substantial issue in the case if the ruling
       directly relates to the merits of the case. Id. Examples of rulings on substantial issues include
       where the court has made pretrial rulings of law, ruled on a motion to dismiss (Colagrossi v.
       Royal Bank of Scotland, 2016 IL App (1st) 142216, ¶ 30), or ruled on a motion for a
       preliminary injunction (Chavis v. Woodworker’s Shop, Inc., 2018 IL App (3d) 170729, ¶ 13).
       Examples of rulings on nonsubstantive issues include granting continuances on motions or
       holding a party in criminal contempt of court based on an inappropriate remark made in open
       court. Id. ¶¶ 13-14.
¶ 74        Yet, even if the circuit court has not ruled on any substantial issue in the case, the court
       may deny a motion for a substitution of judge if the moving party “had an opportunity to ‘test
       the waters’ and form an opinion as to the judge’s reaction to her claim.” In re Estate of Gay,
       353 Ill. App. 3d 341, 343 (2004). Thus, a party’s motion may still be deemed untimely if the
       motion was made after pretrial conferences where substantive issues had been discussed yet
       not decided. Id. Although the statute permitting a substitution of judge must be construed “as
       favoring substitution,” the statute “does not require a construction that permits a party to
       engage in ‘judge shopping.’ ” Bowman, 2015 IL 119000, ¶ 18. As such, while not expressly
       permitted by statute, the court may consider “the circumstances surrounding a motion for
       substitution of judge.” Id.
¶ 75        It is important to note, however, that in Bowman, our supreme court observed that the “test
       the waters” doctrine “has been discredited and rejected” by some Illinois courts. Id. ¶ 5 (citing
       Schnepf v. Schnepf, 2013 IL App (4th) 121142). Though our supreme court made this

                                                    - 18 -
       observation, it did not need to resolve the case based on the doctrine and did not address
       whether the doctrine was still valid. See id. ¶ 27. We further note that there is a split among
       the districts of the appellate court regarding the continued validity of the doctrine. Compare
       Schnepf, 2013 IL App (4th) 121142, ¶ 27 (finding that, where the movant has satisfied the
       statutory prerequisites for a substitution of judge, the motion must be granted), with Partipilo
       v. Partipilo, 331 Ill. App. 3d 394, 398 (2002) (“Even when the court has not ruled on a
       substantial issue, a motion for substitution of judge should be denied if the moving party had
       an opportunity to test the waters and form an opinion as to the court’s reaction to his or her
       claim.”); see Colagrossi, 2016 IL App (1st) 142216, ¶ 36 (noting the split of authority). Where
       there is a split of authority, the circuit court is bound to follow the decisions of the appellate
       court district in which it sits. Colagrossi, 2016 IL App (1st) 142216, ¶ 36. Therefore, in the
       circuit court of Cook County, the denial of a motion for a substitution of judge based on the
       “test the waters” doctrine continues to be a valid justification. We review the circuit court’s
       denial of a motion for a substitution of judge de novo. Id. ¶ 29.
¶ 76       In this case, the circuit court primarily denied plaintiffs’ motion for a substitution of judge
       because it had made a substantive ruling by sua sponte striking their initial complaint. As stated
       by the court, the striking of their complaint was “as if” it “had considered and granted” the
       defendants’ motions to dismiss. The court’s striking of plaintiffs’ initial complaint was a
       substantive ruling. See Swanson v. Randall, 30 Ill. 2d 194, 198 (1964) (finding that, in the
       context of a petition for a change of venue, “[t]he denial of [the defendant’s] motion to strike
       was such a substantive ruling”); In re Marriage of Abma, 308 Ill. App. 3d 605, 610 (1999)
       (“[A] ruling on a motion to strike and dismiss the opposing party’s complaint has been deemed
       a substantial issue.”); Hartnett v. Stack, 241 Ill. App. 3d 157, 168 (1993) (finding the circuit
       court’s partial grant of a defendant’s motion to strike the plaintiff’s complaint a substantive
       ruling). Although the court struck plaintiffs’ complaint sua sponte, what preceded the court’s
       decision was a substantive review of the pleading in order to understand the issues of the case.
       Although the court was unable to precisely understand the nature of the claims due to the
       complaint’s verbosity and disorganization, it nevertheless attempted to understand them.
       Consequently, the circuit court properly denied plaintiffs’ motion for a substitution of judge.
¶ 77       However, even if the circuit court’s sua sponte striking of plaintiffs’ initial complaint was
       not a substantive ruling, the court alternatively found that plaintiffs’ motion was an attempt at
       “testing the waters” and thus judge shopping. Based upon the circumstances of the case,
       including that plaintiffs’ motion was filed 7 months after the court had sua sponte struck their
       complaint and 13 months after their initial complaint was filed, the court had reasonable
       concerns that plaintiffs were judge shopping. See In re Estate of Gay, 353 Ill. App. 3d at 343
       (finding that, even if the circuit court has not made a substantive ruling, it may deny a motion
       for a substitution of judge if the moving party “had an opportunity to ‘test the waters’ and form
       an opinion as to the judge’s reaction to her claim”). Consequently, on this alternative basis, the
       circuit court could have properly denied plaintiffs’ motion for a substitution of judge.

¶ 78                           D. The DSM Defendants’ Motion to Dismiss
¶ 79       Plaintiffs next contend that the circuit court erred in dismissing their cause of action against
       the DSM defendants—count VIII of their third partially amended complaint—with prejudice
       where the cause of action was not barred by the statute of limitations. As previously discussed,
       count VIII of plaintiffs’ third partially amended complaint was labeled as a claim for

                                                    - 19 -
       conversion against the DSM defendants for their failure to return legal files, business
       documents related to Arize 11’s asset sale, and compensation from the asset sale. 3
¶ 80       A motion to dismiss under section 2-619 of the Code (735 ILCS 5/2-619 (West 2014))
       admits the legal sufficiency of the complaint but asserts that certain defects, defenses, or other
       affirmative matters that appear outside the pleadings act to defeat the claims. Sandholm v.
       Kuecker, 2012 IL 111443, ¶ 55. One such matter is where “the action was not commenced
       within the time limited by law.” 735 ILCS 5/2-619(a)(5) (West 2014). In analyzing a section
       2-619 motion, the circuit court is required to accept all well-pled facts in the complaint as true,
       as well as any reasonable inferences from those facts. Sandholm, 2012 IL 111443, ¶ 55. All
       pleadings and supporting documents must be construed in the light most favorable to the
       nonmoving party. Id. The critical inquiry is “whether the existence of a genuine issue of
       material fact should have precluded the dismissal or, absent such an issue of fact, whether
       dismissal is proper as a matter of law.” Kedzie & 103rd Currency Exchange, Inc. v. Hodge,
       156 Ill. 2d 112, 116-17 (1993). We review a motion to dismiss de novo. Smith v. Waukegan
       Park District, 231 Ill. 2d 111, 115 (2008).
¶ 81       Under section 13-214.3(b) of the Code (735 ILCS 5/13-214.3(b) (West 2014)),
                “[a]n action for damages based on tort, contract, or otherwise (i) against an attorney
               arising out of an act or omission in the performance of professional services *** must
               be commenced within 2 years from the time the person bringing the action knew or
               reasonably should have known of the injury for which damages are sought.”
       The reach of section 13-214.3(b) is great, as “the plain language of the statute directs that the
       two-year limitation applies to all claims against an attorney arising out of acts or omissions in
       the performance of professional services, and not just legal malpractice claims or claims
       brought against an attorney by a client.” 800 South Wells Commercial, LLC v. Horwood
       Marcus & Berk Chartered, 2013 IL App (1st) 123660, ¶ 13; see also Evanston Insurance Co.
       v. Riseborough, 2014 IL 114271, ¶ 23 (observing that the broad language of the statute
       “encompasses a number of potential causes of action in addition to legal malpractice”);
       Janousek v. Katten Muchin Rosenman LLP, 2015 IL App (1st) 142989, ¶ 12 (remarking that
       the statute “applies to any claim concerning an attorney’s professional services and not just
       cases where the attorney rendered services to the plaintiff”).
¶ 82       In this case, plaintiffs’ claims against the DSM defendants clearly arise out of acts or
       omissions by them in their performance of legal professional services. As noted by the DSM
       defendants, plaintiffs’ third partially amended complaint was replete with allegations related
       to the DSM defendants’ performance of legal services. For example, in one paragraph
       concerning the alleged conversion of documents, plaintiffs’ alleged that “Deer thereafter,
       without Rocha’s consent, transferred some or all of Plaintiffs’ original files and documents to
       Rojas, including those prepared by DSM in the course of legal services provided and original
       documents delivered to DSM by Rocha.” In another paragraph related to the withholding of
       documents, plaintiffs’ alleged that “[a]fter being informed of a sale or partial sale of Arize 11’s
       assets in March 2011, Plaintiffs made repeated demands of DSM for the sale agreement and
       other documents prepared on their behalf in connection with that sale and neither Deer nor
       Stone complied.” Similarly, in a paragraph related to the DSM defendants’ failure to provide

           3
            Count VIII also contained a cause of action for conversion against Rojas, which was dismissed by
       the circuit court with prejudice. Plaintiffs do not challenge that ruling.

                                                    - 20 -
       Rocha money from the sale of Arize 11’s assets, plaintiffs alleged that they “had an unqualified
       right to discharge the DSM Defendants and, upon discharge, Deer, Stone and DSM could retain
       only what was reasonable in light of the services they had actually performed for Plaintiffs
       prior to being discharged.” Additionally, in plaintiffs’ brief, they described their cause of action
       for conversion against the DSM defendants as “aris[ing] solely from the DSM Defendants’
       assumption of unauthorized control and dominion over undisbursed amounts deposited in
       DSM’s client trust account for Plaintiffs and Plaintiffs’ legal files and other documents never
       returned on account of DSM’s unsubstantiated claim for fees.” (Emphasis added.) By
       plaintiffs’ own words, the allegations against the DSM defendants concerned their acts and
       omissions in the course of professional legal services.
¶ 83       Although plaintiffs argue that their cause of action does not arise out of the performance
       of legal services because the DSM defendants failed to perform requested legal services,
       including failing to file a lawsuit against FedEx, these alleged inactions by the DSM defendants
       were undoubtedly omissions by them in their performance of professional legal services. See
       McIntosh v. Cueto, 323 Ill. App. 3d 384, 385, 391-92 (2001) (finding a lawsuit against
       attorneys for failing to timely file a medical malpractice action governed by two-year statute
       of limitations in section 13-214.3 of the Code). Plaintiffs also claim that the DSM defendants
       never actually represented them in the sale of Arize 11’s assets and rely on an affidavit from
       Rocha that they attached to their response to the DSM defendants’ motion to dismiss. In that
       affidavit, Rocha averred that the asset sale was fraudulently perpetrated without his knowledge
       and he only learned of the sale’s completion after the fact. However, that averment is directly
       contradicted by the termination letter he sent to the DSM defendants, wherein he asserted that
       he had paid them “$2500 to protect my and Arize 11, Inc[.]’s interests in the asset sale.” What
       is clear is that all of plaintiffs’ allegations and claims against the DSM defendants stem from
       their initial representation of them. See 800 South Wells Commercial, 2013 IL App (1st)
       123660, ¶ 13 (finding the plain language section 13-214.3(b) “directs that the two-year
       limitation applies to all claims against an attorney arising out of acts or omissions in the
       performance of professional services” (emphasis added)). Consequently, the circuit court
       correctly concluded that the two-year statute of limitations found in section 13-214.3(b) of the
       Code applied to plaintiffs’ cause of action against the DSM defendants.
¶ 84       Having determined the statute of limitations in section 13-214.3(b) applied, we now must
       determine whether plaintiffs brought their cause of action against the DSM defendants “within
       2 years from the time the person bringing the action knew or reasonably should have known
       of the injury for which damages are sought.” 735 ILCS 5/13-214.3(b) (West 2014). Section
       13-214.3(b) incorporates the discovery rule (Doyle v. Hood, 2018 IL App (2d) 171041, ¶ 20),
       which serves to toll the statute of limitations period “until the injured party knows or
       reasonably should know of the injury and knows or reasonably should know that the injury
       was wrongfully caused.” Khan v. Deutsche Bank AG, 2012 IL 112219, ¶ 20. “A person knows
       or reasonably should know an injury is ‘wrongfully caused’ when he or she possesses sufficient
       information concerning an injury and its cause to put a reasonable person on inquiry to
       determine whether actionable conduct had occurred.” Janousek, 2015 IL App (1st) 142989,
       ¶ 13 (citing Hoffman v. Orthopedic Systems, Inc., 327 Ill. App. 3d 1004, 1011 (2002)).
¶ 85       Given the similarity of the allegations in the termination letter sent by Rocha to Deer in
       May 2012 to the allegations raised by plaintiffs against the DSM defendants in count VIII of
       the third partially amended complaint, plaintiffs possessed sufficient information concerning


                                                    - 21 -
       an injury and its cause to put a reasonable person on inquiry to determine whether actionable
       conduct occurred. It is certainly arguable that the allegations and claims contained in count
       VIII showed that plaintiffs did not learn the full extent of the alleged harm caused by the DSM
       defendants until some point after Rocha sent the termination letter. But, under the discovery
       rule, “the limitations period commences when the plaintiff is injured, rather than when the
       plaintiff realizes the consequences of the injury or the full extent of her injuries.” Golla v.
       General Motors Corp., 167 Ill. 2d 353, 364 (1995). As the circuit court correctly found, the
       statute of limitations period against the DSM defendants commenced at the latest in May 2012,
       when Rocha sent the termination letter.
¶ 86       Although plaintiffs argue that there is an argument to be made that the statute of limitations
       should have tolled in this case due to their need for discovery as it related to the relationship
       between the DSM defendants and Velez, they fail to cite any case law supporting this assertion.
       As such, the argument is forfeited. See Gakuba v. Kurtz, 2015 IL App (2d) 140252, ¶ 19
       (observing that the failure to cite relevant legal authority results in forfeiture of the argument).
       Furthermore, plaintiffs argue that the DSM defendants fraudulently concealed the elements of
       plaintiffs’ cause of action, which also would toll the commencement of the statute of
       limitations. See 735 ILCS 5/13-215 (West 2014) (“If a person liable to an action fraudulently
       conceals the cause of such action from the knowledge of the person entitled thereto, the action
       may be commenced at any time within 5 years after the person entitled to bring the same
       discovers that he or she has such cause of action, and not afterwards.”). In particular, plaintiffs
       posit that the DSM defendants “misled” them by fabricating a claim for fees and thus keeping
       the $27,000 from the sale of Arize 11’s assets. But “[a] plaintiff seeking to avail itself of this
       provision to toll the statute of limitations must show that the defendant engaged in affirmative
       acts or representations designed to prevent discovery of the cause of action or to induce the
       plaintiff into delaying the filing of its claim.” J.S. Reimer, Inc. v. Village of Orland Hills, 2013
       IL App (1st) 120106, ¶ 51. That did not occur here, where again the termination letter sent by
       Rocha to Deer clearly showed that, all along, Rocha believed the DSM defendants were
       withholding money from him that they did not rightfully earn. Because plaintiffs cause of
       action against the DSM defendants commenced at the latest in May 2012 and they waited until
       January 2015 to file their initial complaint, they did not bring forth their cause of action against
       the DSM defendants within two years, as required by the statute of limitations. Consequently,
       the circuit court correctly found count VIII time-barred and properly granted the DSM
       defendants’ motion to dismiss.

¶ 87                        E. FXG’s Motion for Partial Summary Judgment
¶ 88      Plaintiffs next contend that the circuit court erred in several manners with respect to ruling
       on FXG’s motion for partial summary judgment, which FXG made toward counts II, III, IV
       and part of count X.

¶ 89                                  1. Count II—Breach of Contract
¶ 90      Plaintiffs first argue that the circuit court erred in granting summary judgment to FXG on
       count II of their fourth amended complaint by ruling as a matter of law that the ISP transition
       guide contained no offer Rocha could accept. Plaintiffs acknowledge that the transition guide
       expressly noted that the award of an ISP agreement was not guaranteed, but they posit that the


                                                    - 22 -
       opportunity to negotiate for an agreement was guaranteed if Rocha fulfilled the conditions set
       forth in the transition guide.
¶ 91       The transition guide was, as its name implied, a guide describing FedEx’s transition from
       the independent contractor model to the ISP model and discussing the options current FedEx
       contractors had as the transition occurred. In a section of the guide titled “Contractor Options,”
       FedEx stated that “[c]ontractors affected by this transition have several options to choose
       from,” including to “pursue an ISP Agreement,” “seek employment with an ISP,” or “exit the
       network” entirely. The guide, however, focused on how contractors could pursue an ISP
       agreement, which involved “several steps” to be eligible to negotiate an ISP agreement.
       According to the guide, the first major deadline was November 19, 2010, by which time an
       ISP candidate must have incorporated, established an entity profile on a FedEx website and
       obtained three service areas. However, the guide noted in a “Q&A” portion that the acquisition
       of three service areas did not “automatically guarantee that ISP Candidates will be able to
       successfully negotiate and enter into an ISP Agreement.” If this initial deadline was met, an
       ISP candidate would be able to “begin the [request for information] Process,” which helped
       FedEx “assess whether an ISP Candidate ha[d] the ability to fulfill the obligations of an ISP
       Agreement.”
¶ 92       According to the transition guide, ISP candidates would be required to submit a response
       to FedEx’s request for information through its online platform. This response would include
       information about an ISP candidate’s business experience, financial viability, customer service
       approach, driver recruitment and retention approach, and various other matters relevant to
       being an ISP. The guide informed ISP candidates that, “[o]nce the [request for information]
       Response is submitted, a Senior Manager will evaluate the response and make one of the
       following decisions,” which were (1) allowing the ISP candidate to “advance to negotiations,”
       (2) requesting “clarification” or asking further “questions” about the ISP candidate’s ability to
       fulfill the obligations of an ISP agreement, or (3) determining that the ISP candidate “does not
       advance to negotiations.” The final possibility would occur if the “Senior Manager determines
       the ISP Candidate does not have the ability to fulfill the obligations” of an ISP agreement.
¶ 93       The guide continued and stated that, “[a]fter advancing through the [request for
       information] Process and onto the Negotiations Process,” additional requirements would have
       to be met before FedEx and an ISP candidate reached an ISP agreement. The next step,
       according to the guide, was “the preparation and submission of a Proposal” to FedEx. The
       guide remarked that the proposal was “an initial offer on the key financial, non-financial, and
       elective components of an ISP Agreement.” And once a proposal had been submitted to FedEx,
       a negotiator would be assigned to the proposal and negotiations would commence. However,
       the guide cautioned that, even if a candidate advanced to negotiations, there was no guarantee
       of successful negotiations. The guide further stated that, “[i]nitially, competitive bidding
       between ISP Candidates is not expected to take place” as “the ISP Candidate currently serving
       a particular geographic area will be given the first opportunity to negotiate a multi-year ISP
       Agreement.” The guide added that FedEx
                “may seek multiple bids for the same [contracted service areas] only in the event the
                ISP Candidate’s and [FedEx’s] negotiations reach impasse, or in the event the ISP
                Candidate does not meet certain transition deadlines that have been put in place in order
                to ensure the transition can be completed in a sufficient time to protect against service
                disruptions.”

                                                   - 23 -
¶ 94       Disposing of litigation on a motion for “[s]ummary judgment is a drastic” measure, and
       such a motion “should be granted only when the movant’s right to judgment is clear and free
       from doubt.” Bremer v. City of Rockford, 2016 IL 119889, ¶ 45. Specifically, the circuit court
       should only grant summary judgment where the pleadings, depositions, admissions, and
       affidavits on file, when viewed in the light most favorable to the nonmoving party, demonstrate
       that there is no genuine issue of any material fact, and the moving party is entitled to judgment
       as a matter of law. Gurba v. Community High School District No. 155, 2015 IL 118332, ¶ 10.
       A genuine issue of material fact exists where the material facts are disputed or reasonable
       people could draw different inferences from the undisputed facts. Mashal v. City of Chicago,
       2012 IL 112341, ¶ 49. We review the court’s ruling on a motion for summary judgment
       de novo. Gurba, 2015 IL 118332, ¶ 10.
¶ 95       In order to establish a breach of contract, the plaintiff must prove (1) a valid and
       enforceable contract exists, (2) he substantially performed, (3) the defendant committed a
       breach, and (4) resulting damages. Bankers Life & Casualty Co. v. American Senior Benefits
       LLC, 2017 IL App (1st) 160687, ¶ 15. Because the court’s ruling involved the first element,
       we will focus on it. Under Illinois law, a company’s written statements—oftentimes employee
       handbooks but occasionally policy statements—can create an enforceable contract if (1) the
       language of the statement contains “a promise clear enough that a [person] would reasonably
       believe that an offer has been made,” (2) the statement was disseminated to the person in a way
       that he was aware of its contents and reasonably believed the statement to be an offer, and
       (3) the person accepts the offer by continuing or beginning work after learning of the statement.
       Duldulao v. Saint Mary of Nazareth Hospital Center, 115 Ill. 2d 482, 490 (1987). If all three
       requirements are met, the person’s work “constitutes consideration for the promises contained
       in the statement, and under traditional principles a valid contract is formed.” Id.
¶ 96       Given the language of the transition guide, plaintiffs rightfully concede that the guide in
       no way promised or offered a guarantee for successful negotiations for an ISP agreement.
       However, plaintiffs posit that the guide did promise or offer a guarantee for exclusive
       negotiations for an ISP agreement. Initially, it is dubious that the transition guide contained a
       promise clear enough that a person reasonably would believe that an offer for an exclusive
       negotiation window was made. The guide explicitly stated that, upon an ISP candidate
       submitting a response to FedEx’s request for information, a senior manager may allow that
       candidate to advance to negotiations, may request additional information, or may preclude the
       candidate from advancing to negotiations. The latter being the case if the manager determines
       that the “ISP Candidate does not have the ability to fulfill the obligations” of an ISP agreement.
       Given this unfettered discretion afforded to the senior manager, in particular his or her ability
       to preclude an ISP candidate from advancing to negotiations entirely, we do not believe it was
       reasonably clear that an offer had been made for exclusive negotiations. And if no offer was
       ever made, no valid and enforceable contract could be created based upon the transition guide.
       See id.
¶ 97       However, assuming arguendo that the transition guide contained an offer for an exclusive
       right to negotiate an ISP agreement for a certain geographical area if Rocha satisfied certain
       requirements, he failed to satisfy the condition precedents to obtain the exclusive right of
       negotiations. “A ‘condition precedent is one that must be met before a contract becomes
       effective ***.’ ” Catholic Charities of the Archdiocese of Chicago v. Thorpe, 318 Ill. App. 3d
       304, 307 (2000) (quoting McAnelly v. Graves, 126 Ill. App. 3d 528, 532 (1984)). In support of


                                                   - 24 -
        FXG’s motion for summary judgment, it attached an affidavit of Watts, the senior manager for
        FXG’s Chicago terminal. In the affidavit, Watts averred that, in his role, he had the
        responsibility to ensure that ISP candidates complied with the various requirements to become
        eligible to negotiate an ISP agreement. While Watts noted that Rocha had obtained three
        service routes, Watts asserted that Rocha never submitted a response to FedEx’s request for
        information. Nothing in the record contradicts Watts’s assertion. “[F]acts contained in an
        affidavit in support of a motion for summary judgment which are not contradicted by
        counteraffidavit are admitted and must be taken as true for purposes of the motion.” Purtill v.
        Hess, 111 Ill. 2d 229, 241 (1986). Because we must accept Watts’s assertion as true, Rocha
        failed to submit a response to FedEx’s request for information, which clearly was a condition
        precedent to any alleged agreement for an exclusive negotiation window. As such, no contract
        was formed between Rocha and FedEx (see Catholic Charities, 318 Ill. App. 3d at 307), and
        there can be no breach of contract. See Bankers Life, 2017 IL App (1st) 160687, ¶ 15. Although
        the circuit court did not rely on this reason for granting FXG summary judgment on count II,
        we may affirm the court on any basis supported by the record. See Mutual Management
        Services, Inc. v. Swalve, 2011 IL App (2d) 100778, ¶ 11.
¶ 98        Furthermore, to the extent plaintiffs argue that FXG breached its duty of good faith and
        fair dealing, we note that an independent tort for such conduct does not exist except in narrow
        circumstances involving insurance obligations. See 7-Eleven, Inc. v. Dar, 325 Ill. App. 3d 399,
        409 (2001). Rather, the duty of good faith and fair dealing is an implied duty in every contract
        (JPMorgan Chase Bank, N.A. v. East-West Logistics, L.L.C., 2014 IL App (1st) 121111, ¶ 48),
        and if there is no contract, there can be no breach of this implied duty. See Magna Bank of
        Madison County v. Jameson, 237 Ill. App. 3d 614, 618 (1992) (remarking that the “implied
        covenant of good faith and fair dealing” “does not exist until a contractual relationship exists”).
        Consequently, the circuit court properly granted FXG summary judgment on count II.

¶ 99                                 2. Count III—Fraudulent Inducement
¶ 100        Plaintiffs next argue that the circuit court erred in granting summary judgment to FXG on
        count III of their fourth amended complaint by ruling as a matter of law that their fraudulent
        inducement cause of action failed. In count III, as previously discussed, plaintiffs alleged that
        they were fraudulently induced by FXG to execute a release of claims in exchange for the
        opportunity to negotiate for an ISP agreement when FXG never intended to negotiate with
        them.
¶ 101        However, contrary to plaintiffs’ argument, the circuit court never granted summary
        judgment to FXG on count III. During the hearing on FXG’s motion, the court stated “as to
        Count 3, fraudulent inducement of plaintiffs’ release of claims, I’m going to have to deny the
        motion.” Consistent with this oral pronouncement, the court held a multiday trial on this count
        as well as others, and provided the jury special interrogatories dedicated specifically to count
        III. Under the heading “Count 3 Alleged Fraudulent Inducement,” the special interrogatories
        asked the jury a series of questions, beginning with the threshold question of: “Did Plaintiff,
        Carlos Rocha, prove [FXG] knowingly made false statements to him to induce him to execute
        the Limited Release and/or assume the costs and liability with the disputed routes?” The jury
        answered “No,” which obviated the need for it to answer any more of the interrogatories.
        Consequently, the circuit court did not grant summary judgment to FXG on count III, and
        plaintiffs’ argument is without merit.

                                                    - 25 -
¶ 102                                3. Count IV—Promissory Estoppel
¶ 103       Plaintiffs next argue that the circuit court erred in granting summary judgment to FXG on
        count IV of their fourth amended complaint “for the same reasons already stated in opposition
        of [FXG’s] motion to dismiss the Second and Third Causes of Action (Counts 2 and 3) of the
        [Fourth Amended Complaint].” In count IV, as previously discussed, plaintiffs alleged that
        employees of FedEx made various promises and representations to Rocha in exchange for him
        executing various agreements in order to make Arize 11 eligible to become an ISP.
¶ 104       However, contrary to plaintiffs’ argument, the circuit court never granted summary
        judgment to FXG on count IV. During the hearing on FXG’s motion, the court remarked that
        it could not decide count IV “as a matter of law” and allowed plaintiffs to proceed to trial
        relying on FedEx’s alleged oral promises and representations to support its cause of action for
        promissory estoppel. Consistent with this oral pronouncement, the court held a multiday trial
        on this count as well as others and provided the jury special interrogatories dedicated
        specifically to count IV. Under the heading “Count 4 Alleged Promissory Estoppel,” the
        special interrogatories asked the jury a series of questions, beginning with the threshold
        question of “Did Plaintiffs prove [FXG] made a promise to Carlos Rocha it did not intend to
        perform?” The jury answered “No,” which obviated the need for it to answer any more of the
        interrogatories. Consequently, the circuit court did not grant summary judgment to FXG on
        count IV, and plaintiffs’ argument is without merit.

¶ 105                                     III. CONCLUSION
¶ 106      For the foregoing reasons, we affirm the judgments of the circuit court of Cook County.

¶ 107      Affirmed.




                                                  - 26 -